DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The indefinite claim language is “the another abutting portion is pinched so that rear end portion of a contour portion of the movable louver abuts against a structure inside the cylindrical case body” in last three lines of claim 1.  This limitation is unclear because this limitation merely states a function (is pinched so that rear end portion of a contour portion of the movable louver abuts against a structure inside the cylindrical case body) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e. another abutting portion, so it is unclear whether the function requires some other structure. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (WO 2014203545 A1).
 	Yamamoto discloses a wind direction adjustment device comprising: a cylindrical case body 1 (Fig. 4); a movable louver 2 provided with a manipulation portion 6; and 5a support section 8, 81,  82 which pivotably supports the movable louver 2 inside the case body 1 (Figs. 4, 5, 7, 18-20), wherein the support section 8, 81, 82 includes a pivoting base portion 82 which is provided on one of the case body side and the movable louver side (Figs. 4, 5, 6, 18-20), 10a ball portion 81 which is provided on the pivoting base portion 82 and at least a portion of the ball portion 81 is positioned on a coaxial line with the manipulation portion 6 at a neutral position of the movable louver 13 (Figs. 4, 5, 7, 19-20), a ball accommodating portion 3 which is provided on the other of the case body side and the movable louver side and accommodates the ball portion 81 (Figs. 4, 5, 7, 18-20), 15one abutting portion (Fig. 18(b), at 3) which is provided on the movable louver 2, and another abutting portion (Fig. 18(b), portion of ball 81 that connects to joint 8) which is provided on the pivoting base portion 82 and sets a pivoting end of the movable louver by abutting against the one abutting portion (Figs. 18 (a), (b)), wherein when the movable louver 2 is further pushed using the manipulation portion  6 in a state in which the one abutting portion and the another abutting portion abut against each other, the another abutting portion is pinched so that a rear end portion  of a contour portion of the movable louver 2 abuts against a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO 2014203545 A1) in view of Sano (US 2017/0057328 A1).
 	The wind direction adjustment device of Yamamoto as above includes all that is recited in claim 3 except for the another abutting portion is formed by a soft member and covers at least a portion of the ball portion.  Sano teaches a wind direction adjustment device comprising one abutting portion 77 which is provided on the movable louver 13, and another abutting portion 67, 68 which is provided on the pivoting base portion 63 and sets a pivoting end of the movable louver by abutting against the one abutting portion (Figs. 1-2, paragraph [0050], lines 12-26,  paragraph [0062], lines 8-21).  W20herein the another abutting portion 67, 68 is formed on the ball portion 64.  Wherein the another abutting portion 67, 68 is formed by a soft member (paragraph . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/

Art Unit 3762



JY